Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
November 13, 2017, among EVERI PAYMENTS INC., a Delaware corporation (the
“Borrower”), EVERI HOLDINGS INC., a Delaware corporation (the “Parent”), EVERI
GAMES HOLDING INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC
AND GCA MTL, LLC, as guarantors (together with the Borrower and the Parent, the
“Loan Parties”), the lenders party hereto (collectively, the “Lenders”) and
JEFFERIES FINANCE LLC, as administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below (as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent are parties to that certain Credit Agreement, dated as of
May 9, 2017 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); and

WHEREAS, the Parent, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent desire to amend the Credit Agreement to decrease the Applicable
Rate to the Term B Facility and to make certain other changes to the Credit
Agreement, in each case, as provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

 

I.

Amendments to Credit Agreement.

A.        Clause (a) of the definition of “Applicable Rate” or “Applicable
Commitment Fee Rate” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a) with respect to the Term B Facility, (i)(A) prior to the First Amendment
Effective Date, 4.50% in the case of Eurodollar Rate Loans and (B) from and
after the First Amendment Effective Date, 3.50% in the case of Eurodollar Rate
Loans and (ii)(A) prior to the First Amendment Effective Date, 3.50% in the case
of Base Rate Loans and (B) from and after the First Amendment Effective Date,
2.50% in the case of Base Rate Loans,”.

B.        Section 1.01 of the Credit Agreement is hereby further amended by
inserting in the appropriate alphabetical order the following new definitions:

“‘First Amendment’ means the First Amendment to Credit Agreement, dated as of
November 13, 2017, by and among the Loan Parties, the Lenders party thereto and
the Administrative Agent.”

“‘First Amendment Effective Date’ has the meaning specified in the First
Amendment.”

C.        Sections 2.05(a) and 11.13(e) of the Credit Agreement are hereby
amended by deleting the text “on or prior to the six-month anniversary of the
Closing Date” appearing therein and inserting the text “either (a) on or prior
to the six-month anniversary of the Closing Date or (b) after the First
Amendment Effective Date and on or prior to the six-month anniversary of the
First Amendment Effective Date, in either case” in lieu thereof.



--------------------------------------------------------------------------------

D.        The last sentence of Section 11.13 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Notwithstanding anything to the contrary in this Section 11.13, (A) in the case
of any assignment and replacement of a Lender resulting from such Lender
becoming a Non-Consenting Lender, (1) not later than four Business Days after
such Non-Consenting Lender’s receipt of notice from the Borrower of the proposed
replacement of such Non-Consenting Lender in accordance with this Section 11.13
(or such later date as the Administrative Agent may agree in its sole
discretion), such Non-Consenting Lender shall execute and deliver an Assignment
and Assumption to the Administrative Agent, the Borrower and the applicable
assignee Lender to evidence such assignment, (2) if such Non-Consenting Lender
refuses or fails to execute and deliver any such Assignment and Assumption
within such four Business Day period (or such longer period as the
Administrative Agent may agree in its sole discretion), then the Administrative
Agent may, but shall not be required to, execute and deliver such Assignment and
Assumption in the name of and on behalf of such Non-Consenting Lender and
(3) irrespective of whether the Administrative Agent executes and delivers such
Assignment and Assumption, such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender and (B) in the case of any assignment or
delegation (including any assignment resulting from a Lender becoming a
Non-Consenting Lender), a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.”

 

II.

Miscellaneous Provisions.

A.        In order to induce the undersigned Lenders to enter into this First
Amendment, each of the Parent and the Borrower hereby represents and warrants
that:

1.        no Default or Event of Default exists on the First Amendment Effective
Date or would result from this First Amendment becoming effective in accordance
with its terms; and

2.        all of the representations and warranties of each Loan Party contained
in Article VI of the Credit Agreement and in each other Loan Document are true
and correct in all material respects on and as of the First Amendment Effective
Date (except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date); provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects on and as of the First Amendment Effective Date (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date).

B.        This First Amendment is limited to the matters specified herein and
shall not constitute a modification, acceptance or waiver of any other provision
of the Credit Agreement or any other Loan Document.

C.        This First Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this First Amendment by e-mail transmission shall be
equally as effective as delivery of an original executed counterpart of this
First Amendment. A complete set of counterparts of this First Amendment shall be
lodged with Borrower and the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

D.        The terms of Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

E.        This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when:

1.        the Administrative Agent shall have received duly executed and
delivered counterparts hereof from each Loan Party and the Administrative Agent,
and each of the Required Lenders (determined immediately prior to giving effect
to this First Amendment), and each Term B Lender (including each replacement
Term B Lender that replaces a Non-Consenting Lender pursuant to Section 11.13 of
the Credit Agreement) shall have submitted an executed signature page to
EveriOct17@lendamend.com; provided, however, the provisions of Section I.D. of
this First Amendment shall become effective when the Administrative Agent shall
have received such counterparts from each Loan Party and the Administrative
Agent, and each of the Required Lenders (determined immediately prior to giving
effect to this First Amendment) shall have submitted an executed signature page
to EveriOct17@lendamend.com;

2.        the Borrower shall have paid all fees and expenses required to be paid
to the Administrative Agent, the Lead Arranger and the Lenders on or before the
First Amendment Effective Date (including, without limitation, reasonable and
documented fees and expenses of one outside counsel);

3.        the Administrative Agent shall have received from the Borrower payment
of all accrued but unpaid interest through but not including the First Amendment
Effective Date with respect to the Term B Facility; and

4.        the Administrative Agent shall have received a certificate, dated the
First Amendment Effective Date and signed by a Responsible Officer of the
Borrower, certifying on behalf of the Parent and the Borrower that (a) the
representations and warranties made by Parent and Borrower in Section II. A.
above are true and correct on and as of the First Amendment Effective Date and
(b) the conditions precedent in this Section II. E. have been satisfied.

F.        Each Loan Party has read this First Amendment and consents to the
terms hereof and hereby acknowledges and agrees that any Loan Document to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid, binding, and enforceable
in accordance with its terms, and shall not be impaired or limited by the
execution or effectiveness of this First Amendment.

G.        From and after the First Amendment Effective Date, all references in
the Credit Agreement and each of the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby on the First Amendment Effective Date.

[The remainder of this page is intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

EVERI PAYMENTS INC.

EVERI HOLDINGS INC.

EVERI GAMES HOLDING INC.

EVERI GAMES INC.

EVERI INTERACTIVE LLC

By:

 

/s/ Randy L. Taylor

Name: Randy L. Taylor

Title: Chief Financial Officer

GCA MTL, LLC

By:

 

/s/ Michael D. Rumbolz

Name: Michael D. Rumbolz

Title: Chief Executive Officer

CENTRAL CREDIT, LLC

By: Everi Payments Inc., its sole member

By:

 

/s/ Randy L. Taylor

Name: Randy L. Taylor

Title: Chief Financial Officer



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent and a Lender

By:

 

/s/ J. Paul McDonnell

 

Name: J. Paul McDonnell

Title: Managing Director

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG EVERI PAYMENTS INC., EVERI HOLDINGS INC., EVERI GAMES
HOLDING INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC, GCA
MTL, LLC, THE LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE
AGENT

NAME OF INSTITUTION:  

By:

     

Name:

Title:

[For Lenders needing a second signature block:  

By:

     

Name:

Title:]

[Signature Page to First Amendment to Credit Agreement]